Citation Nr: 1761107	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  16-00 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left elbow traumatic arthritis.

2.  Entitlement to an initial compensable rating for peripheral nerve damage of the left elbow, status-post surgery.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristy L Zadora, Senior Counsel



INTRODUCTION

The Veteran had active duty service from October 1950 to August 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.        § 5103A (2012); 38 C.F.R. § 3.159 (2017). 

The Board notes that the Veteran was last afforded a VA examination for his left elbow traumatic arthritis and peripheral nerve damage of the left elbow, status-post surgery in April 2015.  In a December 2017 Informal Hearing Presentation, the Veteran's representative has stated that the Veteran's conditions had worsened and requested new examinations.  Therefore,  the Veteran should be afforded a new VA examination to obtain pertinent information to assess the current nature and severity of his service-connected left elbow traumatic arthritis and peripheral nerve damage of the left elbow.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Additionally, the Board notes that the Court of Appeals for Veterans Claims made a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2017) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).   However, upon a review of the Veteran's VA examination performed in April 2015, it does not appear that such testing was conducted, or that the VA examiner explained why such testing could not be conducted or was not necessary. 

Additionally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the record. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all treatment records dated from November 2015 to the present.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
 
2.  After completing the foregoing, the Veteran should be scheduled for an appropriate VA examination so as to determine the current severity of his left elbow traumatic arthritis and peripheral nerve damage of the left elbow, status-post surgery.  The record, to include a complete copy of this remand, must be made available to the examiner.  All indicated tests and studies should be accomplished.

The examiner should identify the current nature and severity of all manifestations of the Veteran's left elbow traumatic arthritis and peripheral nerve damage of the left elbow, status-post surgery.

With regard to orthopedic manifestations, the examiner should record the range of motion of the left elbow observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is requested to review the VA examination containing range of motion findings pertinent to the Veteran's left elbow disability conducted in April 2015. 
In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

With regard to neurological manifestations, the examiner should indicate whether the resulting impairment is best characterized as neuritis, neuralgia, or paralysis.  The examiner should then identify the associated symptoms of the neurological deficit and the severity of the deficit (i.e., whether there is incomplete paralysis that is mild, moderate, or severe).

Any opinion expressed should be accompanied by supporting rationale. 

3.   After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

